Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present disclosure relates generally to messaging systems, including configuring messaging systems to include a video feed in a message thread.
The prior art of record in combination or alone fails to teach or suggest these elements of independent claims 1, 8, 15 in combination with other elements.  For example independent claim 1 has claim limitations such as receiving, from a first device associated with a first user, a first indication that a message thread between the first user and a second user is being displayed on the first device at a current time, the first user and the second user corresponding to contacts within a messaging application; receiving, from a second device associated with the second user, a second indication that the message thread is being displayed on the second device at the current time ; and n response to receiving the first indication and the second indication, providing a first user-selectable interface element on the first device, to capture a first live video feed on the first device for sending to the second device, and providing a second user-selectable interface element on the second device, to capture a second live video feed on the second device for sending to the first device, ach of the first live video feed and the second live video feed being configured for display as a background with respect to the message thread.  Independent claim 8 has claim limitations such as a processor; and  memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: eceiving, from a first device associated with a first user, a first indication that a message thread between the first user and a second user is being displayed on the first 
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651